DETAILED ACTION

Claims status
In response to the amendment filed on 11/17/2021, claims 1 and 11 were cancelled, and thus claims 2-10, and 12-22 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 2-10, and 12-22 are found to be allowable. Claims 2-10, and 12-22 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A portable communications device comprising: a first antenna; a second antenna; a first transceiver configured to operate over a first range of frequencies; a second transceiver configured to operate over a second range of frequencies and a third range of frequencies; a transmission path connecting the first transceiver and the second transceiver to the first antenna and the second antenna; an isolator circuit provided on the transmission path and configured to provide isolation between the first transceiver and the second transceiver when the second transceiver is operating in the second range of frequencies; and a bidirectional diplexer provided on the transmission path, the bidirectional diplexer coupled to the second transceiver and the isolator circuit and configured to reduce an electrical transmission length when the second transceiver is operating over the third range of frequencies, wherein the bidirectional diplexer includes a first frequency-selective circuit coupled between a first diplexer port and a second diplexer port; a second frequency-selective circuit coupled between the first diplexer port and a third diplexer port; and a third frequency-selective circuit coupled between a fourth diplexer port and the second diplexer port.” in combination with other claim limitations as specified in claims 2-10, and 12-22.
In response to the amendment, Thiam still discloses the method wherein to provide isolation between the first transceiver and the second transceiver when the second transceiver is operating in the second range of frequencies See Fig. 1:  ¶. [0025]; and the isolator circuit is further configured to reduce for avoiding (or at least reduce) any interference and/or degradation with the existing antenna module. See ¶. [0044]. Wells further provides the isolator circuit to prevent upstream MoCA signals from being transmitted from the plurality of MoCA ports to the one or more RF ports wherein the isolator is configured to allow upstream CATV signals to be transmitted from the plurality of MoCA ports to the entry port as recited in Wells’ claim 1.
However, neither Thiam nor Wells nor in combination explicitly/implicitly teaches “the isolator circuit and configured to reduce an electrical transmission length when the second transceiver is operating over the third range of frequencies, wherein the bidirectional diplexer includes a first frequency-selective circuit coupled between a first diplexer port and a second diplexer port; a second frequency-selective circuit coupled between the first diplexer port and a third diplexer port; and a third frequency-selective circuit coupled between a fourth diplexer port and the second diplexer port.”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 2-10, and 12-22 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/Primary Examiner, Art Unit 2416